Citation Nr: 1749472	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent from November 1, 2013 until February 6, 2015.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from February 6, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to October 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2013, the RO proposed a decrease to 10 percent for the Veteran's service-connected residuals of prostate cancer based on the results of a VA examination conducted earlier that month, pursuant to the provisions of 38 C.F.R. § 3.105(e).  In an August 2013 rating decision, the RO effectuated the decrease to 10 percent, effective November 1, 2013.  The Veteran submitted a notice of disagreement in September 2013, disagreeing with the decrease.

In a January 2014 rating decision, the RO increased the rating to 40 percent, effective November 1, 2013.  In July 2014 the Veteran testified at a local hearing before a local Decision Review Officer.  In August 2016 he testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The transcripts of both proceeding have been associated with the Veteran's record.  In November 2016, the Board remanded the case for further development.

In a June 2017 rating decision, the RO granted an increased rating from 40 percent disability to 100 percent disabling effective February 6, 2015.  In July 2017, the Director of Compensation Service (Service) recommended the residuals of prostate cancer increased to 60 percent disabling on an extraschedular basis from November 1, 2013 to February 6, 2015.  The Service denied the extraschedular request for TDIU because the Veteran now met the schedular requirements for TDIU.  In an August 2017 rating decision, the RO granted an increased rating for residuals of prostate cancer on an extraschedular basis and entitlement to TDIU, both effective November 1, 2013 to February 5, 2015 (there are several places in the rating decision that appear to erroneously list "February 5, 2016" instead, but the coded rating sheet makes it clear that February 5, 2015 is the final date).  This is not a full grant of the benefits sought on appeal.  Id.  Therefore, the issues of entitlement TDIU for the period beginning February 6, 2015, and an increased rating for residuals of prostate cancer period between November 1, 2013 and February 6, 2015 are still on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's prosate cancer residuals did not manifest in renal dysfunction between November 1, 2013 and February 5, 2015.

2. The Veteran's prostate cancer was in remission between November 1, 2013 and February 5, 2015.

3. The Veteran's service-connected radiation proctitis with bowel impairment and erectile dysfunction do not render the Veteran unable to obtain and secure gainful employment.  


CONCLUSIONS OF LAW

1. From November 1, 2013 to February 6, 2015, the criteria for a rating in excess of 60 percent for prostate cancer have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.115a-b, Diagnostic Code 7528 (2016).

2. The criteria for TDIU are not met for the period beginning February 6, 2015.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.350(i), 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II. Legal Criteria

Service connection was awarded for prostate cancer under Diagnostic Code 7528. Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  The Note attached to Diagnostic Code 7528 states that following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Where the disability requires the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent evaluation is warranted. For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a maximum 60 percent rating is assigned.  Urinary frequency is rated as follows: Daytime voiding interval between one and two hours, or; awakening to void three to four times per night is commensurate with a 20 percent evaluation.  With daytime voiding interval less than one hour, or; awakening to void five or more times per night, a maximum 40 percent rating is warranted.  Additionally, recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization and/or requiring continuous intensive management warrant a 30 percent evaluation.  Id.

For renal dysfunction, a 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight gain, or limitation of exertion.  Id.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80 mg%, or, creatinine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular. Id.

III. Legal Analysis

In May 2013, the Veteran was afforded a VA examination.  The Veteran was diagnosed with prostate cancer in 2006.  The Veteran completed radiation therapy in 2006 and completed hormone treatment in 2008.  The examiner indicated the Veteran's prostate cancer was in remission.  The Veteran had voiding dysfunction due to prostate cancer treatment.  The voiding dysfunction did not cause urine leakage, did not require use of an application, and did not cause signs or symptoms of obstructed voiding.  The Voiding dysfunction caused increased urinary frequency, manifested by nighttime awakening to void 2 times.  There was no indication of urinary tract infection or renal dysfunction.  The Veteran had a prostate-specific antigen level (PSA) of 0.2.  The Veteran's prostate cancer did not impact his ability to work.

In the August 2013 notice of disagreement, the Veteran reported having to urinate 4-6 times per night and every 45-90 minutes during the day.

In June 2014, the Veteran was afforded a VA examination.  The examiner indicated the Veteran's prostate cancer was in remission.  The Veteran had voiding dysfunction due to prostate cancer treatment.  The voiding dysfunction did not cause urine leakage, did not require use of an application, and did not cause signs or symptoms of obstructed voiding.  The voiding dysfunction caused increased urinary frequency, manifested by daytime voiding every 2 to 3 hours and nighttime awakening to void 2 times.  The Veteran did have erectile dysfunction due to prostate cancer treatment.  There was no indication of renal dysfunction.  The Veteran had a PSA of 0.4.  The Veteran's prostate cancer did not impact his ability to work.  There were no benign or malignant neoplasm or metastases related to the Veteran's prostate cancer.  

In April 2015, the Veteran was afforded a VA examination.  The examiner determined the Veteran's prostate cancer would impact his ability to work because of fatigue, urinary frequency and fecal incontinence.

During the August 2016 Board hearing, the Veteran stated he has not been able to work since his diagnosis of prostate cancer in 2006.  He stated that employers would not hire him because of the prostate cancer.  

In December 2016, the Veteran was afforded a VA examination.  The examiner determined the Veteran's prostate cancer would impact his ability to work because his urinary frequency and incontinence would require frequent bathroom breaks and access to a rest room.

Prostate Cancer

Under these circumstances, there is no evidence of record that would justify a rating in excess of 60 percent for residuals of prostate cancer.  Accordingly, the preponderance of the evidence is against a rating in excess of 60 percent.

In reaching this determination, the Board has carefully considered the Veteran's contentions and recognizes that he continued to experience significant residuals of his prostate cancer, including voiding dysfunction, impotence, and bladder and bowel incontinence.  Between November 2013 and February 2015, the Veteran's prostate cancer was in remission, and was rated based on the greater of either renal or voiding dysfunction.  The Veteran is currently rated at 60 percent, and 60 percent is the maximum rating allowable for voiding dysfunction.  In contrast, rating the Veteran based on renal dysfunction would allow for a rating in excess of 60 percent.  38 C.F.R. § 4.115a.  However, the evidence is negative for any renal dysfunction associated with the Veteran's prostate cancer between November 2013 and February 2015.

Based on the evidence of record, the Veteran's voiding dysfunction most closely approximates a 40 percent rating based upon urinary frequency on a schedular basis.  The Veteran has been granted a 60 percent rating based on referral by the Service on an extraschedular basis. See 38 C.F.R. § 3.31(b)(1).  The Board finds this rating to be fully adequate to contemplate the symptomatology shown for the time period at issue.  The Veteran has not submitted, and the evidence does not show, symptoms related to residuals of prostate cancer which warrant a rating in excess of 60 percent.  In addition to the 60 percent rating for voiding dysfunction, the record shows that service connection has been separately granted for loss of bowel control associated with prostate cancer and erectile dysfunction associated with his prostate cancer.  The Board notes that these disabilities have been separately evaluated and rated according to their severity.  As such, the ratings reflect VA's recognition of the severity of his service-connected prostate cancer residuals.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran was granted entitlement to TDIU from November 1, 2015 to February 6, 2015.  Effective February 6, 2015, the Veteran's service-connected residuals of prostate cancer was increased to 100 percent disabling.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Notwithstanding the schedular 100 percent rating assigned for prostate cancer, none of the other service-connected disabilities alone meets the criteria for the assignment of a TDIU during the time period on appeal, nor has any single service-connected disability been indicated to render the Veteran unable to secure or follow a substantially gainful occupation.  The Veteran is also service connected for radiation proctitis with bowel impairment (10 percent) and erectile dysfunction (zero percent).  The evidence does not suggest, and the Veteran has not specifically asserted, that these disabilities independent of prostate cancer render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16.  Consequently, the preponderance of the evidence is against the claim for TDIU for the period beginning February 6, 2015, and this claim must be denied.  


ORDER

Entitlement to a rating in excess of 60 percent for residuals of prostate cancer, from November 1, 2013 until February 6, 2015, is denied.

Entitlement to TDIU for the period beginning February 6, 2015 is denied.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


